First, I 
sincerely congratulate Mr. Miguel d’Escoto Brockmann 
on his election as President of the General Assembly at 
its sixty-third session. The role played by his country, 
Nicaragua, in pursuing the purposes of the United 
Nations and his long and distinguished career as a 
diplomat have been recognized by his election. I assure 
him of my country’s support and my own support as he 
carries out his difficult and noble mission. 
 I also pay Mr. Srgjan Kerim, who presided over 
the sixty-second session, a well deserved tribute for the 
excellent work he did throughout his term in office. 
 I wish to express words of encouragement to the 
Secretary-General, Mr Ban Ki-moon, for the important 
direction he has given our Organization since taking up 
his duties. 
 My country, the Central African Republic, has 
since 1996 experienced domestic instability fuelled by 
the effects of numerous conflicts in neighbouring 
territories. The Darfur crisis and the constant 
incursions of irregular armed bands in the north-east 
and north-west and of the Lord’s Resistance Army on 
the southern frontier, bordering on the Sudan and the 
Democratic Republic of the Congo, have been 
accompanied by plunder, rape, deportation and the 
conscription of children under the age of 10. 
 The use of that part of the Central African 
Republic territory as a rear base for non-State armed 
elements represents a danger of the same type as those 
that led to Security Council resolution 1778 (2007). 
 I welcome the mandate given to the United 
Nations Mission in the Central African Republic and 
Chad (MINURCAT) as part of a multidimensional 
operation to restore the safety and security conditions 
needed for a voluntary and lasting return of refugees 
and persons displaced by the conflicts in that area of 
the three frontiers that straddle the Central African 
Republic, Chad and the Sudan.  
 However, with the mandate of the European 
Union Force (EUFOR) ending in March 2009, and 
because of the fragility of the situation in the north-east 
and growing insecurity in the south-east, it is highly 
desirable that MINURCAT’s mission be revised and 
enlarged. We earnestly hope that it will go beyond its 
  
 
08-51839 34 
 
current framework to become an operational force of 
the United Nations, and that cooperation between 
MINURCAT and the other forces involved at the 
regional and community levels will continue. 
 Referring to the situation in my country gives me 
the opportunity to emphasize that the recurrent 
political and military crises have further increased 
poverty and food insecurity, particularly in the rural 
and agricultural areas. 
 A suggested theme for this year’s general 
debate — the impact of the world food crisis on 
poverty and hunger throughout the world — in addition 
to the need to democratize the United Nations, is at the 
heart of the international community’s concerns, and 
has been for some decades. The first matter involves 
the following questions: climate conditions, 
demographic problems, indebtedness, free and 
equitable trade, redirecting the agricultural sector 
towards biofuels, the price of oil and armed conflicts. 
 In the current context of world trade and the 
world economy, there is a tendency for natural 
disasters and armed conflicts, because of their effect on 
socio-economic structures, to accentuate the impact of 
the food crisis on developing countries. 
 For the Central African Republic, the food crisis 
can be seen as somewhat paradoxical, in view of our 
natural potential. The climate throughout the country is 
favourable to pluvial agriculture, with an enviable 
annual rainfall of 800 millimetres in the extreme north 
and more than 1,500 millimetres in the south, and an 
availability of fresh water estimated at 37,000 cubic 
metres per inhabitant.  
 Of more than 15 million hectares of arable land, only 
600,000 to 700,000 are cultivated. That is 1 per cent of our 
national territory and 4.4 per cent of the total arable 
area. Less than 0.5 million hectares are being actively 
exploited by agricultural workers. 
 Stock-raising land represents 9.3 million hectares 
out of a total of 16 million, with livestock totalling 
about 3.2 million head of tropical breeds. 
 The challenges to be overcome are the insecurity 
of rural areas, the disorganization of agricultural 
producers, the low degree of support for the rural 
community, the fact of being landlocked, the lack of 
basic economic and social infrastructures, the exodus 
from the countryside and the impact of HIV/AIDS and 
malaria, which have reduced the labour force and 
resulted in limited access to credit and fostered social 
discrimination. 
 One of the Millennium Development Goals is to 
halve, between 1996 and 2015, the number of those 
suffering from hunger, and to halve, between 1990 and 
2015, the degree of poverty. 
 There are a number of causes of the problems:  
so-called natural causes and human causes. The natural 
causes result from natural disasters: drought, 
desertification, degradation of the environment and 
floods, resulting in the erosion of arable land. Human 
causes are regarded as having been responsible for 
more than 35 per cent of the food emergencies in 2004, 
compared with only 15 per cent in 1992. Wars and 
economic and social upheaval have caused or worsened 
the food situation. 
 The General Assembly is the appropriate forum 
in which to raise and debate the problems confronting 
our world today. That is what is expected of us in the 
Assembly. 
 There is no human endeavour that will not 
respond to application. Therefore, it is possible to meet 
the challenge of the food crisis. But our weakness is 
above all our lack of the technical, economic and 
structural capacity to create the conditions for 
agricultural production and productivity. 
 I welcome the measures taken in June this year at 
the World Food Summit of the Food and Agriculture 
Organization of the United Nations (FAO), held in 
Rome, on the food crisis. The initiative on the upswing 
in the price of foodstuffs should mainly be based on 
stimulating food production in our countries. For that, 
we look forward to implementation of the International 
Monetary Fund proposal to double its aid to agriculture 
on the African continent, in the hope of strengthening 
the productive capacity of our farmers and creating the 
structural conditions for the production and marketing 
of agricultural goods. 
 As part of regional talks on the food crisis, held 
in Kinshasa in the Democratic Republic of the Congo 
on 29 July this year, under the aegis of the Economic 
Community of Central African States (ECCAS), it was 
agreed to make effective the Maputo Declaration and 
the Abuja Declaration on, respectively, allocating 
10 per cent of our national budget to agriculture and 
assuring our countries better access to resources for 
agriculture. 
 
 
35 08-51839 
 
 We have also given ECCAS a mandate to, among 
other actions, accelerate implementation of a common 
agricultural policy. Relaunching the agricultural sector 
is one of the priorities of my mandate as President of 
the Central African Economic and Monetary 
Community (CEMAC). At the Yaoundé summit in June 
this year we decided to put that concern at the centre of 
the regional economic programme. 
 None of these good resolutions can become 
reality for our farmers unless the support promised to 
them actually reaches them. Particularly in Central 
Africa, if these promises are kept they will speed up 
the putting into place of regional focal points for 
development that will help to reduce the shortfalls in 
agricultural activity and the disparities between rural 
and urban areas. 
 Food security has become a matter of concern for 
the world. Hunger continues to be the worst weapon of 
mass destruction. The social crises seen in many places 
result from the realization that food insecurity is 
worsening with the rising cost of living and other 
uncertainties, such as climate change and natural 
disasters. 
 In Central Africa, because of the destructive 
action of irregular military rebel groups, many 
manipulated from outside, food insecurity, particularly 
in rural areas, is often provoked by lack of security. 
That led the Government to organize, in April this year, 
a national seminar on reforming the security sector, 
which was an important step towards peace. 
 In the light of this, the process of inclusive 
political dialogue, which I have pledged to carry 
through to its conclusion, should be seen by all Central 
Africans as a categorical imperative. 
 Today, millions of people throughout the world 
are increasingly losing their means of subsistence 
because of the impact of food insecurity and of the 
steep rise in oil prices on the world economy, with 
unprecedented consequences for world order and 
peace. 
 Hunger, the environment, corruption and civil 
and ethnic conflicts are a burden for the most 
impoverished peoples on earth. 
 Other threats, such as terrorism, poverty and 
misgovernment, also contribute to making the world 
even more vulnerable, and demand from us responses 
and methods that will bring about a lasting solution. 
 In this age of interdependence of States, the 
prime solution and imperative need seems to be a 
collective decision-making forum and an instrument 
for rapid action. That was the vision of the founders of 
our Organization in 1945. 
 But we must recognize today that the various 
institutions that make up the United Nations have their 
limitations, and we must agree on the need for reform 
to make the Organization much more effective in order 
to achieve the Millennium Development Goals and 
seek the kind of peace that meets the current situation. 
 My country is convinced of the importance of 
genuine democratization of the United Nations system. 
In that connection, particular attention should be given 
to the functioning of the Security Council, the 
Economic and Social Council, the Bretton Woods 
institutions and the General Assembly. If together we 
take courageous decisions to implement this ambitious 
project, we shall give the world an ideal structure that 
can tackle all international questions. This is an 
opportunity to build a world that is more secure, more 
equitable, more balanced and freer for all peoples. 